Citation Nr: 1104314	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 
1977 and from December 2003 to April 2004.  He also had service 
with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously before the Board in April 2010 
when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In April 2010, the Board remanded the issue on appeal back to 
AMC/RO in order to afford the Veteran a VA examination to 
evaluate his hearing loss claim.  The main reason stated for the 
remand was that a prior VA audiological examination failed to 
provide any analysis of the functional effects caused by the 
service-connected hearing loss.  The Board cited to Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) wherein the United States 
Court of Appeals for Veterans Claims (the Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.  The Board's remand instructions directed that the examiner 
who conducts the VA examination is specifically requested to 
fully describe the functional effects caused by the Veteran's 
hearing disability.

A VA examination was conducted in June 2010.  Unfortunately, the 
Board's review of the examination report reveals that it is not 
responsive to the Board's April 2010 remand instructions.  The 
only analysis provided in the June 2010 examination report 
regarding the functional effects caused by the hearing loss is as 
follows:  "EFFECT ON OCCUPATION: Significant effects" and a 
notation that there were no effects on usual daily activities.  
The Board finds that this answer does not, in any way, fully 
describe the functional effects caused by the hearing loss.  A 
more complete narrative is required.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently in 
remand status.  Id. 

The Board notes the Veteran's representative has argued in a 
December 2010 post-remand brief that the issue on appeal is not 
ready for judicial review due to the failure of the VA examiner 
to provide an analysis of the functional effects caused by the 
service-connected hearing loss.  The representative requested 
that the issue on appeal be remanded to obtain the required 
evidence.  

In light of the foregoing, this case must be remanded again for 
the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the June 2010 VA examination 
and request that the examiner fully describe 
the functional effects caused by the 
Veteran's hearing loss disability.  If the 
examiner determines that the requested 
evidence cannot be provided without another 
examination of the Veteran, this should be 
scheduled.  

If the examiner who conducted the June 2010 
VA examination is not available, schedule the 
Veteran for a VA audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  All 
indicated studies including audiometric 
testing and Maryland CNC testing should be 
performed.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner and pertinent 
documents should be reviewed in connection 
with the examination.  The examination report 
should be annotated to indicate that a review 
of the claims file was conducted.

2.  After completing any further development 
deemed necessary, readjudicate the appeal, to 
include, if deemed warranted, consideration 
of an extraschedular evaluation.  If such 
action does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

